Fourth Court of Appeals
                                San Antonio, Texas
                                       July 26, 2018

                                    No. 04-18-00194-CV

                            Helen H. VO and Danny T. Nguyen,
                                       Appellants

                                             v.

                                        Hiep T. VO,
                                         Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI06982
                         Honorable Richard Price, Judge Presiding


                                      ORDER
       Appellee’s brief is currently due July 26, 2018. On July 24, 2018, appellee’s filed a
motion, requesting an extension of time of thirty (30) days. After consideration, we GRANT
appellee’s motion. The new due date for appellee’s brief is August 27, 2018.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court